DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0301816 Yun et al. (‘Yun hereafter), 
U.S. 2019/0063848 Miller et al. (‘Miller hereafter), 
U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), 
U.S. 2018/0164055 Veilleux, Jr. et al. (‘Veilleux hereafter), 
U.S. 2018/0372416 Vargas et al. (‘Vargas hereafter), 
U.S. 2017/0205149 Herring et al. (‘Herring hereafter).
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 11 - 20 have been withdrawn.
No Claims have been canceled.
Claims 8 is objected to for allowable subject matter.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0301816 Yun et al. (‘Yun hereafter), and further in view of U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), 

Regarding Claim[s] 1, ‘Yun discloses all the claim limitations including: A method of constructing a heat exchanger (‘Yun, Abst, teaches a method of manufacturing a heat exchanger #100 using additive manufacturing), 
the method comprising: 
(a) providing a base (‘Yun, Fig 1 (below)); 
(b) additively manufacturing a plurality of first walls such that the first walls are substantially parallel to each other and substantially vertical while being manufactured (‘Yun, Fig 1 (below), #101 (plurality of vertical built fins)), 
wherein the first walls are spaced apart from each other and attached to the base (‘Yun, Para 0003, plurality of vertically built fins can extend between and connect to the plurality of parting sheets, Fig 1 shows #101 as vertical, and can also use built up vertical fins at other locations such as where the #104 fins are shown, Para 0004 teaches embodiments can be different combinations of cross and counter circuits, Fig 3 shows layers of vertical fins, Para 0022 teaches #103 can be flat shaped and/ or can be non-horizontally built, Para 0018, Fig 6 shows various designs); 
(d) attaching a parting sheet to the plurality of first walls (‘Yun, #103 (horizontally built parting sheets)); and 
(e) additively manufacturing a plurality of second walls such that the second walls are substantially parallel to each other and substantially vertical while being manufactured (‘Yun, Paras 0003, 0007, Fig 1), 
wherein the second walls are spaced apart from each other (‘Yun, Paras 0003, 0007, Fig 1). 
Except, ‘Yun is silent regarding: removing at least a portion of a build powder located between the plurality of first walls, and attaching a parting sheet to the plurality of first walls after removing at least the portion of the build powder.
		However, ‘Fennessy teaches: Abst a method of making a heat exchanger assembly using a digital model and additive manufacturing applying incremental quantities of metal powder, Para 0018, metal powder that is partially fused will appear in the region between the heat exchanger and the housing, the Powder is removed from open empty spaces such as heat exchanger core fluid flow path or empty region #132 (Fig. 2), “Depending on the design and configuration of the heat exchanger assembly, powder removal can be accomplished after completion of the structures enclosing the unfused metal powder (e.g. by blowing a fluid such as air through the fluid flow paths after completion of assembly)).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yun with a method of removing metal powder from between the walls in the heat exchanger as taught by ‘Fennessy in order to provide a free flow path for the fluid to flow through (‘Fennessy, Para 0018).

Regarding Claim[s] 2, ‘Yun and ‘Fennessy, disclose all the claim limitations including: (f) removing at least a portion of a build powder located between the plurality of second walls after removing at least the portion of the build powder (‘Fennessy, Para 0018); 
(g) attaching a parting sheet to the plurality of second walls (‘Yun, #103 (horizontally built parting sheets)); 
(h) additively manufacturing a plurality of third walls substantially parallel  to each other and substantially vertical while being manufactured (‘Yun, #103 (horizontally built parting sheets)), 
wherein the third walls are spaced apart from each other (‘Yun, Figs 1 & 3, #103 & #303 (parting sheets), can be configured to be flat) ; 
(i) repeating steps (f)-(h) in an iterative process until an upper most layer has been formed (‘Yun, Figs 1 & 3, can be configured to be flat); and 
(j) attaching an upper most cap to the substantially parallel and substantially vertical walls of the upper most layer (‘Yun, Figs 1 & 3, can be configured to be flat). 
Regarding Claim[s] 3, ‘Yun and ‘Fennessy, disclose all the claim limitations including: removing at least the portion of the build powder is removing substantially all the build powder located between the plurality of walls (‘Fennessy, Para 0018). 

Regarding Claim[s] 10, ‘Yun and ‘Fennessy, disclose all the claim limitations including:  base is achieved by using a cast or wrought material (‘Yun, Para 0028 method for additively manufacturing a heat exchanger #100, #300, Figs 1 and 3 show Heat exchanger to have a base Fig 1 (below)).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0301816 Yun et al. (‘Yun hereafter), and in view of U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), and further in view of U.S. 2019/0063848 Miller et al. (‘Miller hereafter).

Regarding Claim[s] 4, ‘Yun and ‘Fennessy, disclose all the claim limitations except is silent regarding: attaching the parting sheets to the plurality of walls is by laser welding techniques or by electron beam melting techniques. 
However, ‘Miller, Abst teaches a microchannel heat exchange have ribs and stacks of sheets, Paras 0038 – 0040 teaches laminating a bonding patterned sheets, additive manufacturing uses laser welding to fuse the sheets.  
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yun with a method of using laser welding for attaching parting sheets as taught by ‘Miller in order to provide a thermally conductive structure using stacked sheets (‘Miller, Para 0008).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0301816 Yun et al. (‘Yun hereafter), and in view of U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), and further in view of U.S. 2018/0372416 Vargas et al. (‘Vargas hereafter), App 15/633169; 

Regarding Claim[s] 5, ‘Yun and ‘Fennessy, disclose all the claim limitations except is silent regarding: visually inspecting a site of attachment between the parting sheet and the plurality of walls. 
However, ‘Vargas teaches  Para 0002, Visual inspection of heat exchanger during manufacturing, Fig 5, inspection of first and/ or second heat exchanger sections,
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yun with a visual inspection of the heat exchanger during manufacturing as taught by ‘Vargas in order to provide a non-destructive method of inspection (‘Vargas, Para 0002).

Claim 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0301816 Yun et al. (‘Yun hereafter), and in view of U.S. 2017/0336155 Colette O. Fennessy (‘Fennessy hereafter), and further in view of U.S. 2017/0205149 Herring et al. (‘Herring hereafter), App 14/997216; 

Regarding Claim[s] 6, ‘Yun and ‘Fennessy, disclose all the claim limitations except is silent regarding: additively manufacturing a plurality of substantially parallel and substantially vertical walls includes additively manufacturing a flow enhancement feature or a heat transfer enhancement feature. 
However, ‘Herring teaches  Paras 0009 - 0011, flow channels can be separated from one another by a heat exchanger wall, and the heat exchanger walls change in cross-section from the first end to the second end of the heat exchanger thereby increasing the cross-sectional area in the first direction for a better heat exchange.
  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yun with variable cross sectional flow channels as taught by ‘Herring in order to provide a better heat exchange (‘Herring, Paras 0009 - 0011).

Regarding Claim[s] 7, ‘Yun, ‘Fennessy and ‘Herring disclose all the claim limitations including: flow enhancement feature or the heat transfer enhancement feature is a point, fin, bar, ramp, or airfoil (‘Herring, Fig 5, teaches different sizes from end to end of the flow channels teaching a ramp). 

Allowable Subject Matter
As previously submitted on 12/20/2021 in the Non-Final office action, Claim 8 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 2 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "plurality of walls, 
the parting sheets, the base and the upper most cap define two sets of fluid channels, which are for porting a hot fluid through the first set of fluid channels and for porting a cold fluid through the second set of fluid channels.” 
The closest prior art is as cited above (‘Yun, ‘Fennessy and ‘Herring).  
‘Yun, Figs 1 & 3 show fluid channels at the top and bottom of the heat exchanger.
‘Yun does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap. 
‘Fennessy does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap.
 ‘Herring does not teach two sets of fluid channels where the first is hot and the second is cold while the channels are on the base and the upper cap.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim XX. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

[AltContent: textbox (Base)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    611
    497
    media_image1.png
    Greyscale

U.S. 2019/0301816 Figure 1



U.S. 2019/0301816 Figure 1

    PNG
    media_image2.png
    435
    503
    media_image2.png
    Greyscale

U.S. 2019/0301816 Figure 6







Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues (Pg 7) that ‘Yun teaches no horizontal built parting sheets and does not teach removing build powder between walls.  
However, ‘Yun teaches horizontal, curved and diagonal parting sheets, as shown Fig 1, #103, Fig 3, #303, Fig 2, #103. ‘Fennessy modifies ‘Yun and teaches the removal of the power in Para 0018 as shown above in Claim 1 rejection.
Applicant argues (Pg 7) that ‘Yun teaches additional and other configurations other than vertical walls and horizontal parting sheets.  Applicant argues that because of the other configurations the vertical walls and horizontal parting sheets are not taught.
Applicant further argues that ‘Fennessy has a different reason for removing the  powder. 
		However, ‘Fennessy teaches: Para 0018, metal powder that is partially fused will appear in the region between the heat exchanger and the housing, the Powder is removed from open empty spaces such as heat exchanger core fluid flow path or empty region #132 (Fig. 2), “Depending on the design and configuration of the heat exchanger assembly, powder removal can be accomplished after completion of the structures enclosing the unfused metal powder (e.g. by blowing a fluid such as air through the fluid flow paths after completion of assembly).”



Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
03/24/2022